Judgment, Supreme Court, New York County, entered August 29, 1979, is unanimously modified to the extent that the first decretal paragraph thereof dismissing the third-party claim, is reversed, on the law, and judgment is directed in favor of third-party plaintiffs, Robert W. Blanchette et al., against third-party defendant Hudson Maintenance Corporation for full indemnification for the amount of plaintiff George Kouris’ recovery against defendants third-party plaintiffs, and the judgment is otherwise affirmed, with costs to third-party plaintiffs against third-party defendant. By the indemnification agreement third-party defendant Hudson Maintenance Corporation (the contractor) agreed to indemnify third-party plaintiffs, the trustees of Penn Central, from claims, judgments, etc. (a) on account of injuries sustained by any party by reason of any act or omission of the contractor or negligence of the contractor, (b) on account of the death or injury to the person of the contractor or any employees of the contractor, and (c) injury to or death of employees of the trustees irrespective of whether caused or contributed to by negligence of the trustees. Under the indemnification agreement, as we read it, the indemnification covered claims for injuries to any employee of either the trustees or the third-party defendant contractor regardless of whether the injury was due to any “act or omission” of the contractor or the negligence of the trustees (provided that it arose out of the work contracted for). Thus it does not matter whether the injured plaintiff employee was an employee of the trustees or the contractor or both. And it is only with respect to injuries to persons other than employees that the contractor’s liability is limited to injuries by reason of any “act or omission” of the third-party *515defendant contractor. Concur—Kupferman, J. P., Birns, Sullivan, Silver-man and Bloom, JJ.